DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 8–20  are rejected under 35 U.S.C. 103 as being unpatentable over Conolly (US 2012/0276332 A1) in view of Boisse (US 5,043,209) and Gallagher (US 2017/0143059 A1).
Conolly teaches composite materials for use in garments or footwear, wherein the garment has functional properties.  Conolly abstract.  The composite material may comprise an innermost wicking layer 80, an insulation layer 30, water resistant layers 20, 40, and an external outer layer 10.  Conolly ¶ 115, Fig. 1.  The insulation layer 30 may be made from incompressible aerogel.  Id. ¶ 122.  The water resistant layer may be neoprene rubber.  Id. ¶ 119.  The external outer layer 10 may comprise a nylon fabric.  Id. ¶ 130.  The wicking layer 80 may comprise a textured polyester knit or woven fabric.  Id. ¶¶ 34, 128.
Conolly fails to teach a water scavenging system comprising a superhydrophobic layer in operative communication with one or more water collecting components and an exterior fibrous fleece.
Boisse teaches the use of fluid impermeable, vapor permeable liner along with highly absorptive material to absorb sweat as part of a garment.  Boisse abstract, 2:12–15.  The principle of two layer liner is that liquid sweat can evaporate away from the skin and pass through the liner and is absorbed, but cannot pass back through the liner from the absorbent material.  Id. at 1:33–40.  The absorbent material may comprise LANSEAL® (polyacrylic acid) superabsorbent fibers.  Id. at 2:1–11.  The liner includes an inner layer of microporous vapor permeable, liquid impermeable film material such as TEFLON® (PTFE).  Id. at abstract.  The micropores of the liquid impermeable film create channels to the water collecting absorbent material.
It would have been obvious to one of ordinary skill in the art to have replaced the water resistant layer of Conolly with the fluid impermeable, vapor permeable liner along with highly absorptive material of Boisse to improve comfort of the garment by removing sweat from the wearer.  Additionally, it would have been obvious to have made one or more of the water resistant layers of Conolly superhydrophobic with a superhydrophobic coating as superhydrophobic layers provide enhanced water resistance.
Gallagher teaches a fabric product comprising a membrane barrier and a fleece outer layer.  Gallagher abstract, ¶ 235.  The fleece fabric is formed by brushing a knit fabric to yield a soft to the touch feel.  Id. ¶¶ 179, 235, 239.  It would have been obvious to one of ordinary skill in the art to have brushed the knit outer fabric layer of Conolly to provide it a soft feel.  
Claim 4 is rejected as on either side of the insulation layer 30 are vapor-permeable liquid barrier layers 20, 40.  Conolly ¶¶ 119, 124.  The composite material of Conolly is designed for use in both hot and cold environments, such that either heat retention/insulation or moisture transport is prioritized.  See id. ¶¶ 107–109.  Furthermore, the composite material may be separated into two separate garments that can be worn separately or together.  Id. ¶ 106.  Accordingly, it would have been obvious to the ordinarily skilled artisan to have releasably attach the wicking layer and insulation layer so that they may be worn separately based upon weather conditions.  
Claims 3, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Conolly, Boisse, and Gallagher as applied to claim 1 above, and further in view of Markesbery (US 2018/0084853 A1).  Conolly, Boisse, and Gallagher fail to teach the incompressible insulation layer comprises at least one layer of individually tiled aerogel components that are adhered to at least one flexible substrate.  
Markesbery is directed to an apparel garment comprising polyimide aerogel insulating panels bonded to underlying textile substrate, wherein the panels are placed in patterns based upon the thermal needs of the body.  Markesbery abstract, ¶¶ 2, 11, 17, 35, 36, Figs. 1A, 1B.
It would have been obvious to the ordinarily skilled artisan to have used the aerogel tiles bonded to an underlying textile as the insulation layer of Conolly in order to increase garment flexibility and breathability relative to previous aerogel garments.  Markesbery ¶ 9.  The insulation properties and the breathability of a garment using aerogel are inversely related in that breathability decreases, while insulation increases with increasing aerogel panel thickness.  See id. ¶¶ 5, 9, 37.  Accordingly, the thickness of the aerogel panels is a result-effective variable.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed panel thickness, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).   
The shape, thickness, design, etc. of the aerogel panels used in the garment are tailored based upon desired wearer comfort.  See Markesbery ¶¶ 5, 9, 37.  Accordingly, claim 6 is rejected as the shape of the aerogel panels themselves is a result-effective variable selected based upon inherent insulation and permeability properties.  See id. ¶¶ 2–3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786